DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11 and 16-19 in the reply filed on 02/22/2022 is acknowledged.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control function units” in claim 1; “ modular fluid transport means” in claim 2; “fluid heating and/or cooling devices” in claim 17; “electrical and/or optical measuring devices” in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 				Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-11 and 16-19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the control function unit" in line 14.  There is insufficient antecedent basis for this limitation in the claim. Further, it is unclear as to the “control function unit” the limitation is referring among the “plurality of control functions” recited earlier in the claim. Appropriate correction is required. 
Claim 2 recites the limitation “the plurality of control function units is selected from a group composed of modular fluid transport mean” in lines 2-4. However, the claim does not provide alternative to the modular fluid transport means. Appropriate correction is required.
Claim 3 recites the limitation "the assembled control function unit" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the control function unit" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 1, claim limitation “electrical energy supply means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  	Applicant’s disclosure discloses an electrical energy supply means, but the disclosure fails to disclose as to the structure that constitutes the claimed “electrical energy supply means.” 	Regarding claims 1 and 6, Claim limitation “system identification means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Regarding claims 7 and 9-11, the phrase "shaft-like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim 10 recites the limitation "a drawer assembly" in line 4.  However, it is unclear if the drawer assembly is related to the “plurality of drawer assemblies” recited earlier in the claim or an additional drawer assembly. Appropriate correction is required.
Claim 11 recites the limitation "the rod and/or bracket-like" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "a drawer assembly" in line 4.  However, it is unclear if the drawer assembly is related to the “plurality of drawer assemblies” recited earlier in the claim or an additional drawer assembly. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lorincz et al (US 4,424,559) (hereinafter “Lorincz”).
Regarding claim 1, Lorincz discloses a bioprocess control device having 	 a plurality of control function units received in a device housing and designed and provided for bioprocesses and configured or configurable for control, conveying, measuring and/or sensor functionalities (the system of Lorincz is configurable to monitor and control a biochemical processes; col. 2, line 67 to col. 3, line 3), 	 wherein the device housing has modular drawer assemblies receiving the 
Regarding claims 2 and 17, Lorincz further discloses wherein the plurality of control function units includes a modular fluid transport means (e.g., gas sensor device; col. 10, ll. 19-26).
Regarding claims 3 and 18, Lorincz further discloses wherein at least one drawer assembly has function identification and/or parameter means which provide identification data which identify the assembled control function unit and electrical parameter data assigned to the control function unit for the processing by the system identification means at an electronic interface of the drawer assembly (each of the modules includes circuit boards; col. 5, ll. 31-33). The function identification and/or 
Regarding claim 4, Lorincz further discloses wherein the function identification means of Lorincz is structurally the same as the instant function identification means, and thus are considered to fully capable of identifying in an automatic manner, a function type, a serial and/or version number, an operating voltage and/or an electrical parameter which is required for the operation of the control function unit or which can be processed by said control function unit, if the function unit is assembled in the drawer assembly and/or said drawer assembly and the assembled function unit are in the operating position. 
Regarding claim 5, Lorincz further discloses wherein communication and/or actualization means are assigned to the function identification or parameter means in such a manner that, in response to an electronic recording of the identification and/or parameter data, a modification of said data, and a storage of the modified data can be realized (each module includes a micro-processor board 94 coupled a main microprocessor 134; col. 5, ll. 50-52; col. 6, ll. 33-36). The main microprocessor is configured to monitor and control the biochemical process (col. 6, ll. 41-46). Thus, the microprocess is coupled to the communication and/or actualization means and is fully capable of in response to an electronic recording of the identification and/or parameter data, a modification of said data, and a storage of the modified data can be
 Regarding claim 6, Lorincz further discloses wherein electronic process protocol means (microprocessor 134; col. 5, ll. 50-52; col. 6, ll. 33-36) is assigned to the function identification or parameter means  (circuit board 94). The process protocol means of Lorincz is structurally the same as the instant process protocol means and thus can record, store  and, for the purpose of processing provide operating data, configuration data and/or modifications of said operating and/or configuration data which correspond to an operation and/or a configuration of the plurality of control function unit. 
Regarding claim 7, Lorincz further discloses wherein the housing frame means of the device housing offer a plurality of shaft-like receptions for the drawer assemblies (as shown in FIG. 1: each drawer is received in a recess of the housing) in such a manner that, irrespective of the specific position, respective ones of the function control units received in the drawer assemblies can be placed at one of the receptions and can be displaced into the operating or locking position (the structures are the same and thus the function of the shafts).
Regarding claim 8, Lorincz further discloses wherein front outer surfaces  of the plurality of the drawer assemblies realize an, at least sectionwise, continuous outer surface of the device housing in the operating or locking position (as shown in FIG. 1, each of the drawers include an outer face having at least a portion thereof continuous).
Regarding claim 9, Lorincz further discloses wherein the front outer surfaces of the drawer assemblies which are adjacent to one another can be realized, aligned in 
Regarding claim 10, the drawer assembly of Lorincz can be engaged with a lock means. It is noted that the “lock means” is not positively recited in the claims.
Regarding claims 11 and 19, Lorincz discloses the structure of the claimed drawer assembly and thus a rod- and/or bracket-like lock assembly can be inserted into the drawer assembly for the purpose of locking at an angle of more than 45° in relation to the direction of the insertion of the drawer assembly and/or  wherein said lock assembly is realized for the common locking of a plurality of inserted drawer assemblies. 
Regarding claim 16, Lorincz discloses the structure of the claimed plurality of control function units and thus are assignable to a bioprocess reactor in a functional manner (the system of Lorincz is configurable to monitor and control biochemical processes; col. 2, line 67 to col. 3, line 3), and provided spatially adjacent thereto, and wherein the drawer assemblies are separable from the housing frame means (the modules can be separated from the housing 12; col. 2, ll. 19-25).
Therefore, Lorincz meets and anticipates the limitation set forth in claims 1-11 and 16-19.
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIBAN M HASSAN whose telephone number is (571)270-7636.  The examiner can normally be reached on 8:30 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIBAN M HASSAN/Primary Examiner, Art Unit 1799